Exhibit 10.1 BASSETT FURNITURE INDUSTRIES, INCORPORATED MANAGEMENT SAVINGS PLAN Bassett Furniture Industries, Incorporated, a Virginia corporation (the “ Company ”), hereby establishes the Bassett Furniture Industries, Incorporated Management Savings Plan (the “ Plan ”), effective May 1, 2017 (the “ Effective Date ”), for the purpose of attracting and retaining high quality executives and promoting in them increased efficiency and an interest in the successful operation of the Company. The Plan is intended to, and shall be interpreted to, comply in all respects with Code Section 409A and those provisions of ERISA applicable to an unfunded plan maintained primarily to provide deferred compensation benefits for a select group of “management or highly compensated employees.” ARTICLE I DEFINITIONS 1.1 “ Account ” or “ Accounts ” shall mean the bookkeeping account or accounts established under this Plan pursuant to Article 4. 1.2“ Base Salary ” shall mean a Participant’s annual base salary, excluding incentive and discretionary bonuses, commissions, reimbursements and other non-regular remuneration, received from the Company prior to reduction for any salary deferrals under benefit plans sponsored by the Company, including but not limited to, plans established pursuant to Code Section 125 or qualified pursuant to Code Section 401(k). 1.3“ Beneficiary ” or “ Beneficiaries ” shall mean the person, persons or entity designated as such pursuant to Section 7.1. 1.4“ Board ” shall mean the Board of Directors of the Company. 1.5“ Bonus ( es ) ” shall mean amounts paid to the Participant by the Company in the form of discretionary or annual incentive compensation or any other bonus designated by the Committee, before reductions for contributions to or deferrals under any pension, deferred compensation or benefit plans sponsored by the Company. 1.6“ Code ” shall mean the Internal Revenue Code of 1986, as amended, as interpreted by Treasury regulations and applicable authorities promulgated thereunder. 1.7“ Committee ” shall mean the person or persons appointed by the Board to administer the Plan in accordance with Article 9. 1.8“ Company Contributions ” shall mean the contributions made by the Company pursuant to Section 3.3. 1.9“ Company Contribution Account ” shall mean the Account maintained for the benefit of the Participant that is credited with Company Contributions, if any, pursuant to Section 4.2. 1.10“ Compensation ” shall mean all amounts eligible for deferral for a particular Plan Year under Section 3.1. 1.11“ Crediting Rate ” shall mean the notional gains and losses credited on the Participant’s Account balance that are based on the Participant’s choice among the investment alternatives made available by the Committee pursuant to Section 3.4 of the Plan. 1.12“ Deferral Account ” shall mean an Account maintained for each Participant that is credited with Participant deferrals pursuant to Section 4.1 “Director” shall mean a member of the Board. “ Disability ” or “ Disabled ” shall mean (consistent with the requirements of Code Section 409A) that the Participant (a) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (b) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Participant’s Employer. For purposes of this Plan, a Participant shall be deemed Disabled if determined to be totally disabled by the Social Security Administration. A Participant shall also be deemed Disabled if determined to be disabled in accordance with the applicable disability insurance program of such Participant’s Employer, provided that the definition of “disability” applied under such disability insurance program complies with the requirements of this Section. 1.15“ Distributable Amount ” shall mean the vested balance in the applicable Account as determined under Article 4. 1.16“ Eligible E xecutive ” shall mean a highly compensated or management level employee of an Employer selected by the Committee to be eligible to participate in the Plan. “ Employer(s) ” shall be defined as follows: (a)Except as otherwise provided in part (b) ofthis Section, the term “Employer” shall mean the Company and/or any of its subsidiaries (now in existence or hereafter formed or acquired) that have been selected by the Board to participate in the Plan and have adopted the Plan as a sponsor. (b)For the purpose of determining whether a Participant has experienced a Separation from Service, the term “Employer” shall mean: (1)The entity for which the Participant performs services and with respect to which the legally binding right to compensation deferred or contributed under this Plan arises; and (2)All other entities with which the entity described above would be aggregated and treated as a single employer under Code Section 414(b) (controlled group of corporations) and Code Section 414(c) (a group of trades or businesses, whether or not incorporated, under common control), as applicable. In order to identify the group of entities described in the preceding sentence, the Committee shall use an ownership threshold of at least 50% as a substitute for the 80% minimum ownership threshold that appears in, and otherwise must be used when applying, the applicable provisions of (A) Code Section 1563 for determining a controlled group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are under common control under Code Section 414(c). 1.18“
